Board of Tax Appeals, No. 2009-Q-3460. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the agreed motion to remand the appeal in order to implement a settlement, it is ordered by the court that the motion is granted and this case is remanded to the Board of Tax Appeals so that the board may take further action as appropriate.
It is further ordered that a mandate be sent to the Board of Tax Appeals by certifying a copy of this judgment entry and filing it with the Board of Tax Appeals.